Name: 96/734/EC: Decision taken by common accord by the governments of the member states of the European community at the level of heads of state or government of 13 December 1996 appointing the President of the European Monetary Institute
 Type: Decision
 Subject Matter: NA;  personnel management and staff remuneration
 Date Published: 1996-12-24

 Avis juridique important|41996D073496/734/EC: Decision taken by common accord by the governments of the member states of the European community at the level of heads of state or government of 13 December 1996 appointing the President of the European Monetary Institute Official Journal L 335 , 24/12/1996 P. 0046 - 0046DECISION TAKEN BY COMMON ACCORD BY THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY AT THE LEVEL OF HEADS OF STATE OR GOVERNMENT of 13 December 1996 appointing the President of the European Monetary Institute (96/734/EC)THE HEADS OF STATE OR GOVERNMENT OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY,Having regard to the Treaty establishing the European Community, and in particular Article 109f (1), second subparagraph thereof, and to Article 9.3 of the Protocol on the Statute of the European Monetary Institute,Having regard to the recommendation of the Council of the European Monetary Institute,Having regard to the opinion of the European Parliament,Having regard to the opinion of the Council,HAVE DECIDED AS FOLLOWS:Sole Article Baron Alexandre LAMFALUSSY is hereby reappointed President of the European Monetary Institute for the period 1 January to 30 June 1997.Done at Dublin, 13 December 1996.The PresidentJ. BRUTON